Citation Nr: 0702567	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-10 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred at the White City Medical Center in Searcy, 
Arkansas, from June 10, 2004 to June 14, 2004.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The appellant reportedly had active service during the 
Vietnam era; however the temporary file forwarded to the 
Board for purposes of this appeal contains no documentation 
or verification of the veteran's active duty service dates.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 administrative decision by the 
Department of Veterans Affairs (VA) Medical Center in North 
Little Rock, Arkansas, which determined that the veteran did 
not meet the criteria for reimbursement of medical expenses 
incurred at a private facility in June 2004.  The case was 
transferred to the Regional Office (RO) in North Little Rock, 
Arkansas pursuant to the veteran's request for a travel board 
hearing.  The veteran failed to report to the scheduled 
hearing in April 2006 and the case was subsequently 
transferred to the Board.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks reimbursement for unauthorized medical 
expenses incurred at the White City Medical Center from June 
10, 2004 to June 14, 2004.  The veteran's claim was denied 
because all of the legal criteria necessary to qualify for 
reimbursement of the medical expenses were not met.  
Specifically, the VA Medical Center determined that the 
veteran did not receive VA medical care within the 24-month 
period preceding the private medical care for which 
reimbursement is requested.  However, the veteran asserts 
that he was specifically told during his treatment at White 
City, that VA would pay for his private hospital bill.  

At the outset, the Board once again notes that the veteran 
failed to appear for a personal hearing before a Veterans Law 
Judge scheduled for April 2006.  It appears, however, that 
the veteran most likely never received notice of the 
scheduled hearing because notification of the scheduled 
hearing was sent to the wrong address.  In his VA Form 9 
(substantive appeal), received at the RO in February 2005, 
the veteran specifically documented a new home address; 
however, the RO and the Board continued to send 
correspondence to his prior address on Albion Road, including 
notification of his scheduled hearing in April 2006.  Thus on 
REMAND, the RO should make note of the veteran's current 
address, schedule the veteran for a travel board hearing, and 
inform the veteran of such.  

Additionally, the Board is required to ensure that the VA's 
"duty to notify" and "duty to assist" obligations have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  However, 
in this case it does not appear that the veteran was provided 
with adequate notice as contemplated under 38 U.S.C.A. § 
5103(a).  Since the United States Court of Appeals for 
Veterans Claims has strictly construed the VA's obligation to 
provide notice consistent with the requirements of 38 
U.S.C.A. § 5103(a), this matter must be addressed prior to 
final appellate review.  Although the veteran was provided 
with a January 2005 VCAA letter, the letter did not explain 
to the veteran what evidence was necessary to substantiate 
his claim.  

Finally, as noted above, the documentation which was 
forwarded to the Board, for purposes of adjudicating this 
claim, does not contain the veteran's dates of service or 
verification thereof.  Moreover, there is no indication 
whatsoever of whether service connection is in effect for any 
disability.  Whether or not service connection is in effect 
for a heart disability is critical to the veteran's claim 
because it dictates which regulation(s) governs this claim.  
The Board therefore requests that the veteran's claims file 
be associated with the this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided notice 
consistent with the requirements of 38 
U.S.C.A. § 5103(a) in connection with his 
claim for payment or reimbursement of 
unauthorized medical expenses incurred by 
him at a private medical facility in June 
2004.

2.  Associate the veteran's claims folder 
with the appeal.  

2.  Schedule the veteran for a Board 
hearing at the RO.  The RO should notify 
the veteran of the date, time and place 
of the hearing at his most recent 
address, which was submitted on the back 
page of his VA Form 9 received at the RO 
in February 2005.  After the hearing is 
conducted, or in the event the appellant 
withdraws his hearing request or fails to 
report for the hearing, the entire claims 
file in addition to the temporary file 
containing the procedural and medical 
history pertinent to this claim should be 
reviewed. Should the prior denial be 
confirmed, the entire record should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



